Exhibit 10.7

AMENDMENT TO LETTER AGREEMENT

This Amendment to Letter Agreement (the “Amendment”) is entered into this 4th
day of June, 2007 between VIA Pharmaceuticals, Inc. (“VIA”) and James Stewart
(the “Executive”).

WHEREAS, the Executive is employed by VIA pursuant to the terms of an offer
letter dated October 1, 2006 (the “Letter Agreement”);

WHEREAS, the Executive and VIA mutually desire to amend the Letter Agreement;

NOW THEREFORE, the parties hereby agree to amend the severance provisions of the
Letter Agreement to provide as follows:

“ Notwithstanding the foregoing, if you are at the time of your separation from
service a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the
Code, and to the extent delayed commencement of any portion of the severance
benefits to which you are entitled is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, then such portion of
your severance benefits shall not be paid prior to the earlier of (a) the
expiration of the six-month period measured from the date of your “separation
from service” with VIA (as such term is defined in the Treasury Regulations
issued under Section 409A of the Code) or (b) your death. Upon the expiration of
the applicable Code Section 409A(a)(2)(B)(i) deferral period, all payments
deferred shall be paid in a lump sum and any remaining severance payments due
shall be paid as otherwise provided herein.”

No other terms of the Letter Agreement shall be modified by this Amendment and
the Letter Agreement shall continue in all other respects in full force and
effect in accordance with its terms.

This Amendment to Letter Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but al of which together will
constitute one and the same instrument.

 

VIA PHARMACEUTICALS, INC.

 

/s/ Lawrence Cohen

   

EXECUTIVE

 

/s/ James Stewart

By: Lawrence Cohen     James Stewart Its: President and CEO    